— Appeal, by permission, from an order of the Supreme Court at Special Term, entered December 3, 1974 in Albany County, which denied petitioner’s application, in a proceeding pursuant to CPLR article 78, unless at a fact-finding hearing he is able *690to show that his dismissal from employment by respondent, board of education, was the result of his exercise of his constitutional rights. The petitioner has formally waived his right to the fact-finding hearing. We affirm upon the decision of Mr. Justice Hughes at Special Term and would note that the petitioner’s contention that he has a contractual right to a hearing is not supported by any reasonable construction of a contract between the public employer and the petitioner’s bargaining representative. Order affirmed, without costs. Herlihy, P. J., Greenblott, Koreman, Main and Reynolds, JJ., concur.